Exhibit 10.14G

BANC OF CALIFORNIA, INC.

2013 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(FOR NON-EMPLOYEE DIRECTORS)

RS No.             

Shares of Restricted Stock are hereby awarded pursuant to this Restricted Stock
Agreement (the “Agreement”) on             , 20     by Banc of California, Inc.
(f/k/a First PacTrust Bancorp, Inc.), a Maryland corporation (the “Company”), to
                     (the “Grantee”), in accordance with the following terms and
conditions, in connection with the Optionee’s service as a non-employee director
of [the Company] [Banc of California, N.A. (the “Bank”)] [non-employee manager
of The Palisades Group LLC (“TPG”)]:

1.        Share Award. The Company hereby awards to the Grantee                 
Shares of restricted Common Stock pursuant to the Banc of California, Inc.
(f/k/a First PacTrust Bancorp, Inc.) 2013 Omnibus Stock Incentive Plan, as the
same may be amended from time to time (the “Plan”), and upon the terms and
conditions and subject to the restrictions in the Plan and as hereinafter set
forth (the “Restricted Stock”). A copy of the Plan, as currently in effect, is
incorporated herein by reference and is attached hereto. Capitalized terms used
herein which are not defined in this Agreement shall have the meaning ascribed
to such terms in the Plan.

2.        Restrictions on Transfer and Restricted Period. Except as otherwise
provided in Section 3 or Section 8 of this Agreement, during the period
commencing on the date of this Agreement and terminating on             , 20    
(the “Restricted Period”), Shares with respect to which the Restricted Period
has not lapsed may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by the Grantee. Shares with respect to which the
Restricted Period has lapsed shall sometimes be referred to herein as “Vested.”

Except as otherwise provided in Section 3 or Section 8 of this Agreement,
provided that the Grantee is then serving as a director, officer, employee or
consultant of the Company or any Subsidiary or Affiliate, Shares shall become
Vested in accordance with the following schedule:

 

    Date of Vesting    Number of Shares Vested     [20% of Shares]    [1st
anniversary of Grant Date]     [40% of Shares]    [2nd anniversary of Grant
Date]     [60% of Shares]    [3rd anniversary of Grant Date]     [80% of Shares]
   [4th anniversary of Grant Date]     [100% of Shares]    [5th anniversary of
Grant Date]



--------------------------------------------------------------------------------

3.        Termination of Employment; Qualifying Termination of
Service.  (a) Upon the Grantee’s Termination of Employment for any reason other
than due to death, Disability or a Qualifying Termination of Service (as defined
below), the outstanding Shares of Restricted Stock shall become forfeited. In
the event that the Grantee’s Termination of Employment is due to death or
Disability, all restrictions relating to such Restricted Stock shall lapse as of
the date of such Termination of Employment and the Restricted Stock shall become
fully Vested as of such date. In the event of a Qualifying Termination of
Service of the Grantee, regardless of whether such event constitutes a
Termination of Employment of the Grantee, all restrictions relating to such
Restricted Stock shall lapse as of the date of such Qualifying Termination of
Service and the Restricted Stock shall become fully Vested as of such date,
subject to and conditioned upon the Grantee signing and delivering (and not
revoking) to the Company a general release and waiver (substantially in the form
attached as Exhibit A) (the “Release”). Notwithstanding the foregoing, no shares
which have previously been forfeited shall thereafter become Vested.

A “Qualifying Termination of Service” shall be deemed to occur (i) upon the
voluntary retirement or resignation of the Grantee as a director of the
[Company] [the Bank] [as a member of the Board of Managers of TPG], provided
that written notice of retirement or resignation shall have been provided to
[the Company] [the Bank] [TPG] (and a copy also provided to the Board of the
Company) at least one (1) year (or such shorter period as the Board of the
Company shall deem to be adequate under the then prevailing circumstances) in
advance of the intended retirement or resignation date; (ii) upon the expiration
of the Grantee’s term of service as a director of [the Company] [the Bank] [as a
member of the Board of Managers of TPG] if the Grantee shall not have been
nominated by the Board of [Directors of the Company] [Directors of the Bank]
[Managers of TPG] for re-election, provided that such determination by the
applicable board shall not have occurred for reasons of actual or alleged
malfeasance, breach of fiduciary duty or other wrongdoing by the Grantee; or
(iii) if nominated for re-election, upon the expiration of the Grantee’s term of
service as a director of [the Company] [the Bank] [TPG] if the Grantee shall
have not been re-elected by [the Company’s stockholders][the Bank’s
stockholder][the member of TPG].

(b) In consideration of the benefits conferred to the Grantee upon a Qualifying
Termination of Service, in addition to signing and delivering the Release, the
Grantee hereby agrees as follows:

 

  (i) The Grantee shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Grantee during the Grantee’s service with
the Company or any of its affiliated companies and which shall not be or become
public knowledge (other than by acts by the Grantee in violation of this
Agreement). After termination of the Grantee’s service with the Company, the
Grantee shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it or as may be required by applicable law, court order, a
regulatory body or arbitrator or other mediator.

 

-2-



--------------------------------------------------------------------------------

  (ii) During the [two-] year period following a Qualifying Termination of
Service (the “Restricted Period”), the Grantee will not, directly or indirectly,
on behalf of the Grantee or any other person, within the Territory, become
associated with, whether as a principal, partner, director, officer, employee,
consultant, agent, representative or stockholder (other than as a holder of
[10]% or less of the outstanding voting shares of any publicly traded company),
a Competitor. For purposes of this Section 3(b)(ii): (x) a “Competitor” shall
mean any company, firm or other entity that is engaged in any of the lines of
business conducted by the Company and its subsidiaries as of the date of the
Qualifying Termination of Service; and (y) “Territory” shall mean the regions of
the United States of America where the Company conducts a material portion of
its business. The terms and provisions of this Section 3(b)(ii) are intended to
be separate and divisible provisions and if, for any reason, any one or more of
them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the restrictions on the Grantee
imposed by this Section 3(b)(ii) are reasonable in both duration and geographic
scope and in all other respects. If for any reason any court of competent
jurisdiction shall find any provisions of this Section 3(b)(ii) unreasonable in
duration or geographic scope or otherwise, the Grantee and the Company agree
that the restrictions and prohibitions contained herein shall be effective to
the fullest extent allowed under applicable law in such jurisdiction.

During the Restricted Period, the Grantee shall not, directly or indirectly,
solicit or encourage any person to leave his or her employment with the Company
or any of its subsidiaries or assist in any way with the hiring of any Company
employee (or any employee of any of the Company’s subsidiaries) by any other
business.

The Grantee acknowledges that the Company would be irreparably injured by a
violation of this Section 3(b)(ii) and the Grantee or the Company, as
applicable, agrees that the Company or the Grantee, as applicable, in addition
to any other remedies available to it for such breach or threatened breach,
shall be entitled, without posting a bond, to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the Grantee
or the Company (including its officers and directors), as applicable, from any
actual or threatened breach of this Section 3(b)(ii).

 

  (iii) For a period of at least one year following a Qualifying Termination of
Service, the Grantee agrees to be available, solely in an advisory capacity and
for no further compensation, to the Board of [Directors of the Company]
[Directors of the Bank] [Managers of TPG] to consult with as reasonably
requested by such board.

 

-3-



--------------------------------------------------------------------------------

4.        Issuance of the Shares.  Promptly after the date of this Agreement,
the Company shall recognize the Grantee’s ownership of the Shares through (i) a
crediting of the Shares to a book entry account maintained by the Company (or
its transfer agent or other designee) for the benefit of the Grantee, with
appropriate electronic notation of the restrictions on transfer provided herein,
or another similar method, or (ii) the issuance of a certificate representing
the Shares in the name of the Grantee, bearing the appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Banc of California, Inc. (f/k/a First PacTrust Bancorp, Inc.) 2013 Omnibus Stock
Incentive Plan and an Award Agreement. Copies of such Plan and Award Agreement
are on file at the offices of Banc of California, Inc., 18500 Von Karman Ave,
Suite 1100, Irvine California 92612.”

The Grantee agrees that simultaneously with the execution of this Agreement, the
Grantee shall execute the stock power attached hereto and that the Grantee shall
promptly deliver such stock power to the Company. The Grantee further agrees to
execute and deliver any and all additional stock powers and/or other instruments
as the Company from time to time requests as it may, in its judgment, deem to be
advisable to fulfill the purposes of this Agreement.

5.        Grantee’s Rights.  Subject to all limitations provided in this
Agreement, the Grantee, as owner of the Shares during the Restricted Period,
shall have all the rights of a stockholder, including, but not limited to, the
right to receive all dividends and other distributions paid on the Shares and
the right to vote such Shares. If any such dividends or distributions are paid
in Shares, such Shares shall be subject to the same restrictions then applicable
to the Shares with respect to which they were paid.

6.        Vesting.  Upon Shares becoming Vested, the Company shall release such
Shares to the Grantee (i) by appropriate transfer to an unrestricted book entry
account maintained by the Company (or its transfer agent or other designee) for
the benefit of the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) or by other appropriate electronic notation of the lapse
or expiration of the Restricted Period with respect to such Shares, (ii) by
delivering to the Grantee (or, if the Grantee is deceased, to the Grantee’s
legal representative) a certificate issued in respect of such Shares (without
any legend contemplated by Section 4 above), or (iii) by any other means deemed
appropriate by the Company.

7.        Adjustments.  In the event of a Corporate Transaction or Share Change,
the Restricted Stock shall be adjusted as and to the extent provided in
Section 3(d) of the Plan.

8.        Effect of Change in Control.  Notwithstanding anything to the contrary
in the Plan, in the event of a Change in Control, the Shares, to the extent not
theretofore Vested, shall vest in full; provided, however, that no Shares which
have previously been forfeited shall thereafter become Vested.

9.        Delivery and Registration of Shares.  The Company’s obligation to
deliver the Shares hereunder shall, if the Committee so requests, be conditioned
upon the receipt of a representation that the Grantee or any other person to
whom such Shares are to be delivered is

 

-4-



--------------------------------------------------------------------------------

acquiring the Shares without a view to the distribution thereof. In requesting
any such representation, it may be provided that such representation requirement
shall become inoperative upon a registration of such Shares or other action
eliminating the necessity of such representation under the Securities Act of
1933, as amended, or other securities law or regulation. The Company shall not
be required to deliver any Shares hereunder prior to (i) the listing or approval
for listing upon notice of issuance of the Shares on the Applicable Exchange,
(ii) any registration or other qualification of such Shares under any state or
federal law, rule or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the advice of counsel, determine to be necessary or advisable
and (iii) obtaining any other consent, approval, or permit from any state or
federal government agency which the Committee shall, in its absolute discretion
after receiving the advice of counsel, determine to be necessary or advisable.

10.        Plan and Plan Interpretations as Controlling.  The Shares hereby
awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations made in the discretion of the Committee shall
be binding and conclusive upon the Grantee or the Grantee’s legal
representatives with regard to any question arising hereunder or under the Plan.

11.        Clawback.  All Shares of Restricted Stock granted pursuant to this
Agreement shall be subject to any clawback, recoupment or forfeiture provisions
(i) required by law or regulation and applicable to the Company or its
Subsidiaries or Affiliates as in effect from time to time or (ii) set forth in
any policies adopted or maintained by the Company or any of its Subsidiaries or
Affiliates as in effect from time to time.

12.        Grantee Service.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company or any Subsidiary or Affiliate to
terminate the Grantee’s employment or service at any time, nor confer upon the
Grantee any right to continue in the employ or service of the Company or any
Subsidiary or Affiliate.

13.        Withholding Tax.  Upon Shares becoming Vested (or at any such earlier
time, if any, that an election is made by the Grantee under Section 83(b) of the
Code, or any successor provision thereto), the Company may withhold from any
payment or distribution made hereunder sufficient Shares to cover any applicable
withholding and employment taxes, or require the Grantee to remit to the Company
an amount sufficient to satisfy such taxes. The Company shall have the right to
deduct from all dividends paid with respect to Shares the amount of any taxes
which the Company is required to withhold with respect to such dividend
payments, or require the Grantee to remit to the Company an amount sufficient to
satisfy such taxes.

14.        Notices.  All notices hereunder to the Company shall be delivered or
mailed to it addressed to the Secretary of Banc of California, Inc., 18500 Von
Karman Avenue, Suite 1100, Irvine, California 92612. Any notices hereunder to
the Grantee shall be delivered personally or mailed to the Grantee’s current
address according to the Company’s personnel files. Such addresses for the
service of notices may be changed at any time, provided written notice of the
change is furnished in advance to the Company or to the Grantee, as the case may
be.

 

-5-



--------------------------------------------------------------------------------

15.        Severability.  The various provisions of this Agreement are severable
in their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

16.        Governing Law; Headings.  This Agreement and actions taken hereunder
shall be governed by and construed in accordance with the laws of the State of
Maryland, without reference to principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect.

17.        Amendment.  This Agreement may be amended or modified by the
Committee at any time; provided, that, no amendment or modification that
materially impairs the rights of the Grantee as provided by this Agreement shall
be effective unless set forth in writing signed by the parties hereto, except
such an amendment made to cause the terms of this Agreement or the Restricted
Stock granted hereunder to comply with applicable law (including tax law),
Applicable Exchange listing standards or accounting rules. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

18.        Grantee Acceptance; Counterparts.  The Grantee shall signify the
Grantee’s acceptance of the terms and conditions of this Agreement by signing in
the space provided below, by signing the attached stock power, and by returning
a signed copy hereof and of the attached stock power to the Company at the
address set forth in Section 14 above. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

[Signature page follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BANC OF CALIFORNIA, INC. By:      

 

  ACCEPTED  

 

 

 

(Street Address)

 

 

(City, State and Zip Code)

 

7



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

 

1. In consideration of the benefits conferred to                      (the
“Grantee”) under the Restricted Stock Agreement, dated as of             ,
20     (the “Agreement”), by and between the Grantee and Banc of California,
Inc. (the “Company”), upon a Qualifying Termination of Service (as defined in
the Agreement), the Grantee for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasors”)
does hereby irrevocably and unconditionally release, acquit and forever
discharge the Company and its subsidiaries, affiliates and divisions (the
“Affiliated Entities”) and their respective predecessors and successors and
their respective, current and former, trustees, officers, directors, partners,
shareholders, agents, employees, consultants, independent contractors and
representatives, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), and each of
them from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, remedies, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs) of any nature whatsoever, known or unknown, whether
in law or equity and whether arising under federal, state or local law and in
particular including any claim for discrimination based upon race, color,
ethnicity, sex, age [(including the Age Discrimination in Employment Act of
1967)]1, national origin, religion, disability, or any other unlawful criterion
or circumstance, relating to the Grantee’s service through the date of such
Qualifying Termination of Service or termination of such service, which the
Grantee and Releasors had, now have, or may have in the future against each or
any of the Releasees from the beginning of the world until the date hereof (the
“Execution Date”).

 

2. [The Grantee acknowledges that: (i) this entire General Release is written in
a manner calculated to be understood by him; (ii) he has been advised to consult
with an attorney before executing this General Release; (iii) he was given a
period of [forty-five][twenty-one] days within which to consider this General
Release; and (iv) to the extent he executes this General Release before the
expiration of the [forty-five][twenty one]-day period, he does so knowingly and
voluntarily and only after consulting his attorney. The Grantee shall have the
right to cancel and revoke this General Release during a period of seven days
following the Execution Date, and this General Release shall not become
effective, and no money shall be paid hereunder, until the day after the
expiration of such seven-day period. The seven-day period of revocation shall
commence upon the Execution Date. In order to revoke this General Release, the
Grantee shall deliver to the Company, prior to the expiration of said seven-day
period, a written notice of revocation. Upon such revocation, this General
Release shall be null and void and of no further force or effect.]2

 

 

1  Only if ADEA is applicable.

2  Only if ADEA is applicable.



--------------------------------------------------------------------------------

3. Notwithstanding anything else herein to the contrary, this General Release
shall not affect: the obligations of the Company set forth in the Agreement or
other obligations that, in each case, by their terms, are to be performed after
the date hereof (including, without limitation, obligations to the Grantee under
any other stock award, stock option or agreements or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); obligations to indemnify the
Grantee respecting acts or omissions in connection with the Grantee’s service as
a director, officer or employee of the Affiliated Entities; obligations with
respect to insurance coverage under any of the Affiliated Entities’ (or any of
their respective successors) directors’ and officers’ liability insurance
policies; or any right the Grantee may have to obtain contribution in the event
of the entry of judgment against the Grantee as a result of any act or failure
to act for which both the Grantee and any of the Affiliated Entities are jointly
responsible.

 

4. This General Release shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of Maryland, without
reference to its principles of conflict of laws.

 

5. The Grantee represents and warrants that he is not aware of any claim by him
other than the claims that are released by this General Release. The Grantee
further acknowledges that he may hereafter discover claims or facts in addition
to or different than those which he now knows or believes to exist with respect
to the subject matter of this General Release and which, if known or suspected
at the time of entering into this General Release, may have materially affected
this General Release and the Grantee’s decision to enter into it. Nevertheless,
the Grantee hereby waives any right, claim or cause of action that might arise
as a result of such different or additional claims or facts and the Grantee
hereby expressly waives any and all rights and benefits confirmed upon him by
the provisions of California Civil Code Section 1542, which provides as follows:

 

6. “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

7. Being aware of such provisions of law, the Grantee agrees to expressly waive
any rights he may have thereunder, as well as under any other statute or common
law principles of similar effect in any other jurisdiction determined by a court
of competent jurisdiction to apply.

 

8. It is the intention of the parties hereto that the provisions of this General
Release shall be enforced to the fullest extent permissible under all applicable
laws and public policies, but that the unenforceability or the modification to
conform with such laws or public policies of any provision hereof shall not
render unenforceable or impair the remainder of the General Release.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this General Release shall be deemed amended to
delete or modify as necessary the invalid or unenforceable provisions to alter
the balance of this General Release in order to render the same valid and
enforceable.

 

A-2



--------------------------------------------------------------------------------

9. This General Release may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by both parties to the
General Release.

 

10. In the event of the breach or a threatened breach by the Grantee of any of
the provisions of this General Release, the Company would suffer irreparable
harm, and in addition and supplementary to other rights and remedies existing in
its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof without
posting a bond or other security.

 

11. Capitalized terms used but not defined herein shall have the meaning set
forth in the Agreement.

IN WITNESS WHEREOF, the undersigned parties have executed this General Release.

 

BANC OF CALIFORNIA, INC. By:                                     
                        [name] [title]

 

GRANTEE

Voluntarily Agreed to and Accepted this

     day of                  20    

                                                                                
  [                                ]

 

A-3